MEMORANDUM OPINION
The facts of this case are adequately stated in Edwards v. Commissioner of Public Safety, 381 N.W.2d 27 (Minn.Ct.App.1986).
In Edwards, this court held that the arresting officer had probable cause to believe appellant was driving under the influence. Id. at 30. We affirm that decision.
We also held in Edwards that there was sufficient evidence to support the finding that appellant was driving under the influence. Id. We also affirm that decision.
Finally, appellant contends that his constitutional right against self-incrimination was violated when the officer asked him if he was driving without giving a Miranda warning. Such a contention is meritless. See State v. Herem, 384 N.W.2d 880 (Minn.1986); State v. Kline, 351 N.W.2d 388 (Minn.Ct.App.1984).
DECISION
The trial court is affirmed.